Title: To Thomas Jefferson from George Jefferson, 28 October 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 28th. Octr. 1799

I received by last post two of your favors of the 14th. & one of the 17th.—
The Exors: of the late Benja. Harrison are, Carter Harrison, & Benja. Harrison of Brandon; a Mr. Wm. Wiseham of this place is however their agent & is to have the settlement of the business.—I therefore gave your letter to him, as he has the books &c. in his possession: he promised to draw off Mr. Shorts account from the books of Harrison & Nickolls & bring it to me, in which though he has failed. The account on those books is balanced, & Mr. W. informs me that Mr. H had no private books altho his transactions were numerous. The private papers are to be examined in the course of the winter when W. expects to find something respecting Mr. S.’s affairs. He thinks Mr. H. had some Certificates of Mr. Shorts, but believes they were given to Colo. S—If so his receipt will of course be found among the papers—which I have understood are in much confusion.
I endeavoured to prevail on W. to write to you upon the subject, but he did not appear disposed to do so. I will jog his memory by the next post.
I cannot learn the price of James River shares; none have been sold in less than a twelve month, they were then $:150—they would I suppose be worth something more now if they are not lessened in value (as I immagine they must be) in consequence of the bank of the bason having a few days ago given way. It was discovered of a sudden to have sunk about three feet at the lower end, and it was with the utmost difficulty (both by drawing off the water & by raising the sunken part) to keep the water from going over—in which case, or if it had happened in the night, the dam must inevitably have been torn down to the very bottom, being about 60 feet.
The directors have not yet determined what they will do. It is thought they will either thicken the dam, or else not have so much water, & make locks to let in the boats. It cannot be ascertained when the proprietors will begin to draw profits; as that will depend upon the time when the locks are made to communicate with tide-water; and which is suspended until the company find it convenient; or until the further order of the Assembly. If this is not done at all, and which is thought probable, as it would cost about £20,000—, it is supposed the company will begin to draw dividends in about 2 years—as the last years tolls amounted to £4000-& they will only have to finish the bason, & compleat improving the bed of the river. After this is done  no money will be going out except to reimburse the individuals of the company for the money borrowed in ’97—a part of which will probably be in the course of next year and the balance in the following.
The Interest on it is payable half yearly. You have about £40—due, which will be paid to your order on stamped paper.
Mr. Pollard the Treasurer of the company promised to furnish me with the form of a power of attorney to act for Mr. Short, but upon my calling for it just now he told me he had not done it, but will let me have it by next post.
Certificates will be issued for the money you paid into the Treasury, if you will send me the receipts with a power of attorney—I applied to the Treasurer for a form but he tells me no particular one is necessary—if you will acknowledge it before a magistrate or in presence of two witnesses (no stamp required). These certfs: are worth about 16/. in the pound—The Interest is paid in specie.
I have procured the Certfs: in Ross’s business.
Yr. Very humble servt.

Geo. Jefferson

